PARDEE, J.
Epitomized Opinion
First Publication of this Opinion
Abriate was convicted in Summit Common Pleas of the charge of uttering a forged check on Dee. 27, 1921. On cross-examination the state examined Abriate at length concerning the signing by him of a surety bond over the the objection of Abriate. Then the state called in rebuttal another witness who contradicted what Abriate said regarding the bond. The state also introduced a transcript of the record showing a plea of guilty by Abriate to a charge of forgery in Stark Common Pleas in the early part of 1919. In reversing the judgment the Court of Appeals held:
1. Evidence of former offenses is admissible in cases where speeifiq intent or guilty knowledge is one of the essential elements to be proved, provided the transaction is not too remote in time and the court instructs the jury the purpose for which this evidence is admitted. But in this case the evidence was too remote and the court failed to instruct the jury as to the purpose for. which it was admitted.
2. The court erred in allowing the state to inquire into collateral matter.